                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

BRIAN HAWKINS,

                       Petitioner,                :   Case No. 3:19-cv-072

        - vs -                                        District Judge Thomas M. Rose
                                                      Magistrate Judge Michael R. Merz

TIMOTHY SHOOP, Warden,
 Chillicothe Correctional Institution
                                                  :
                       Respondent.


                               RECOMMITTAL ORDER


        This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 20) to the

Magistrate Judge’s Report and Recommendations (ECF No. 19), recommending dismissal of the

Petition.

        The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.



December 20, 2019                                             *s/Thomas M. Rose

                                                                 Thomas M. Rose
                                                              United States District Judge




                                                 1
